     Case: 1:20-cv-05140 Document #: 105 Filed: 09/11/20 Page 1 of 5 PageID #:2625


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LETTUCE ENTERTAIN YOU ENTERPRISES,                  )
INC., et al.                                        )
                                                    )
        Plaintiffs,                                 )
                                                    )
v.                                                  )      Case No: 20-5140
                                                    )
EMPLOYERS INSURANCE COMPANY OF                      )      Honorable Judge Robert M. Dow
WAUSAU, et al.                                      )      Magistrate Judge Sheila M. Finnegan
                                                    )
        Defendants.                                 )

                                     NOTICE OF FILING

To:     Attorneys of Record
        (See Attached Affidavit of Mailing)

       YOU ARE HEREBY NOTIFIED that on September 11, 2020, we electronically filed in
the United States District Court for the Northern District of Illinois, Eastern Division, JOINDER
IN MOTION TO SEVER, a copy of which has been electronically served upon you.


                                              By:    /s/ Michael D. Sanders
                                                    Michael D. Sanders


Thomas B. Underwood (#3122933)
Michael D. Sanders (##6230187)
Michelle A. Miner (#6299524)
Amy E. Frantz (#6312526)
PURCELL & WARDROPE, CHTD.
10 South LaSalle Street, Suite 1200
Chicago, IL 60603
Tel: (312) 427-3900
Fax: (312) 427-3944
TBU@pw-law.com
MDS@pw-law.com
AFrantz@pw-law.com
MMiner@pw-law.com
   Case: 1:20-cv-05140 Document #: 105 Filed: 09/11/20 Page 2 of 5 PageID #:2626


                                AFFIDAVIT OF MAILING

        I, Sarah N. Johnson, a non-attorney, first duly sworn, upon oath, depose and state that
affiant served a copy of the foregoing Notice of Filing and Documents electronically referenced
herein to all attorneys of record, at their listed addresses, on September 11, 2020.


                                                      /s/ Sarah N. Johnson

THIS DOCUMENT HAS BEEN ELECTRONICALLY SERVED UPON:

ATTORNEYS FOR PLAINTIFFS:
John H. Mathias , Jr.
David M. Kroeger
Gabriel Gillett
Joshua M. Levin
Megan B. Poetzel
Precious S. Jacobs
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, IL 60654
Tel: (312) 222-9350
JMathias@Jenner.com
DKroeger@Jenner.com
GGillett@Jenner.com
JLevin@Jenner.com
MPoetzel@Jenner.com
Precious.Jacobs@NYU.edu

ATTORNEYS FOR EMPLOYERS INSURANCE COMPANY OF WAUSAU:
ATTORNEYS FOR OHIO SECURITY INSURANCE COMPANY:
Jonathan K. Barger
Kenneth C. Schirle
BUTLER WEIHMULLER KATZ CRAIG LLP
115 S. LaSalle St., Suite 3200
Chicago, IL 60603
Tel: (312) 462-9200
JBarger@Butler.Legal
CSchirle@Butler.Legal

ATTORNEYS FOR AFFILIATED FM INSURANCE COMPANY:
Maureen L Rurka
Katherine D. Hundt
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL 60601-9703
Tel: (312) 558-5600
MRurka@Winston.com
KHundt@Winston.com
                                              2
  Case: 1:20-cv-05140 Document #: 105 Filed: 09/11/20 Page 3 of 5 PageID #:2627




ATTORNEYS FOR ARGONAUT GREAT CENTRAL INSURANCE COMPANY:
William K. McVisk
Kathleen M Hart
TRESSLER LLP
233 South Wacker, 22nd Floor
Chicago, IL 60606
Tel: (312) 627-4045
WMcVisk@TresslerLLP.com
KHart@TresslerLLP.com

ATTORNEYS FOR BADGER MUTUAL INSURANCE COMPANY:
Michael D Hayes
Scott J. Helfand
Kayla E. Foley
HUSCH BLACKWELL LLP
120 South Riverside Plaza, Suite 2200
Chicago, IL 60606
Tel: (312) 655-1500
Michael.Hayes@HuschBlackwell.com
Scott.Helfand@HuschBlackwell.com
Kayla.Foley@HuschBlackwell.com

ATTORNEYS FOR THE CHARTER OAK FIRE INSURANCE COMPANY:
ATTORNEYS FOR VIGILANT INSURANCE COMPANY:
Matthew S. Ponzi
Thomas B. Orlando
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
222 North LaSalle St., Suite 1400
Chicago, IL 60601
Tel: (312) 863-5000
MPonzi@FGPPR.com
TOrlando@FGPPR.com

ATTORNEYS FOR THE CINCINNATI INSURANCE COMPANY:
Brian M. Reid
Michael P. Baniak
LITCHFIELD CAVO
303 W. Madison St., Suite 300
Chicago, IL 60606
Tel: (312) 781-6677
Reid@LitchfieldCavo.com
Baniak@LitchfieldCavo.com




                                       3
  Case: 1:20-cv-05140 Document #: 105 Filed: 09/11/20 Page 4 of 5 PageID #:2628




ATTORNEYS FOR CITIZENS INSURANCE COMPANY OF AMERICA:
Jennifer Lynn Smith
Todd S. Schenk
TRESSLER LLP
233 South Wacker, 22nd Floor
Chicago, IL 60606
Tel: (312) 627-4209
JSmith@TresslerLLP.com
TSchenk@TresslerLLP.com

ATTORNEYS FOR HARTFORD FIRE INSURANCE COMPANY:
ATTORNEYS FOR SENTINEL INSURANCE COMPANY LIMITED :
ATTORNEYS FOR TWIN CITY FIRE INSURANCE COMPANY:
Anthony J. Anscombe
Darlene K. Alt
Mary E. Buckley
STEPTOE & JOHNSON LLP
227 W. Monroe St., Suite 4700
Chicago, IL 60606
Tel: (312) 577-1300
AAnscombe@Steptoe.com
DAlt@Steptoe.com
MBuckley@Steptoe.com

ATTORNEYS FOR ILLINOIS CASUALTY COMPANY:
ATTORNEYS FOR SECURA SUPREME INSURANCE COMPANY:
Jonathan L . Schwartz
Lawrence D. Mason
GOLDBERG SEGALLA LLP
222 W. Adams St., Suite 2250
Chicago, IL 60606
Tel: (312) 572-8411
JSchwartz@GoldbergSegalla.com
LMason@GoldbergSegalla.com

ATTORNEYS FOR NORTH AMERICAN ELITE INSURANCE COMPANY:
Emily Danya Gilman
DLA PIPER LLP (US)
444 West Lake Street, Suite 900
Chicago, IL 60606
Tel: (312) 368-7274
Emily.Gilman@DLAPiper.com




                                       4
  Case: 1:20-cv-05140 Document #: 105 Filed: 09/11/20 Page 5 of 5 PageID #:2629


ATTORNEYS FOR SPECIALTY RISK OF AMERICA:
James P. DuChateau
HEPLER BROOM, LLC
30 North LaSalle St., Suite 2900
Chicago, IL 60602
Tel: (312) 230-9100
James.DuChateau@HeplerBroom.com

ATTORNEYS FOR STARR SURPLUS LINES INSURANCE COMPANY:
Johnn Eggum
Michael L. Foran
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
222 North LaSalle St., Suite 1400
Chicago, IL 60601
Tel: (312) 863-5000
JEggum@FGPPR.com
MForan@FGPPR.com

ATTORNEYS FOR ZURICH AMERICAN INSURANCE COMPANY:
Alexander W. Ross
Eileen K. Bower
Jared K. Clapper
CLYDE & CO.
55 W. Monroe St., Suite 3000
Chicago, IL 60603
Tel: (312) 635-7000
Alex.Ross@ClydeCo.US
Eileen.Bower@ClydeCo.US
Jared.Clapper@ClyldeCo.US




                                       5
